DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 Allowable Subject Matter
Claims 1, 4, 5, 6 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to an electronic device with a touchscreen detecting the touch data using a touch sensor and a pressure sensor,  switching the device between sleep mode and active mode using a threshold value of the pressure sensor. The device using with different sensing power modes, transmit touch data to the processor with different frequencies according to the selected mode. 
The sole independent claim 1, inter alia, identifies the uniquely distinct features:
a controller connected to the display, the pressure sensor, and the processor. wherein the controller is configured to:
in a sleep mode, obtain a user input through using the touch panel;

control the touch panel with a first sensing power and transmit touch data obtained through the touch panel to the processor in a first frequency;
detect a pressure value of the user input using the pressure sensor;
as the pressure value of the user input than increases over a threshold, transit to an active mode;
in the active mode, control the touch panel with a  second sensing power higher than the first sensing power and transmit the touch data to the processor in a second frequency higher than the first frequency: and
switch back to the sleep mode as the pressure value of the user input is decreased to a value below the threshold.

The closest prior arts of:
Marchand et al. (US 2011/0080367) discloses a touch panel having a touch sensor [paragraph [26]); and pressure sensor (122) Fig.1, that can change operation mode of the device between sleep mode and normal active mode using a pressure sensor (paragraph [63]).
Bos et al. (US 2012/0287053) discloses a device using force sensor threshold to switching between operation mode of and electronic device (paragraph [43]).
Pasquero et al. (US 2022/0210926) in Fig. 8 discloses a touch controller to change the frequency of the touch data in different modes (paragraph [56]).

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DUC Q DINH/Primary Examiner, 
Art Unit 2692